COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 2-04-103-CV
 
JOHNNY DWAYNE 
STATEN                                                    APPELLANT
 
V.
 
TEXAS 
WORKFORCE COMMISSION                                         APPELLEE

----------
FROM 
THE 48TH DISTRICT COURT OF TARRANT COUNTY
----------
MEMORANDUM OPINION1 AND JUDGMENT
----------
        On 
September 9, 2004, we notified appellant that his brief had not been filed as 
required by rule 38.6(a).  See Tex. R. App. P. 38.6(a).  We stated 
we would dismiss the appeal for want of prosecution unless appellant or any 
party desiring to continue this appeal filed with the court within ten days a 
response showing grounds for continuing the appeal.  We have not received 
any response.
        Because 
appellant’s brief has not been filed, we dismiss the appeal for want of 
prosecution.  See TEX. R. APP. P. 38.8(a)(1), 42.3(b).
    
   
                                                                  PER 
CURIAM
    
  
PANEL 
D:   HOLMAN, GARDNER, and WALKER, JJ.
 
DELIVERED: 
October 21, 2004

NOTES
1.  
See Tex. R. App. P. 47.4.